Order filed October 1, 2013.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-13-00795-CV
                                   ____________

          IN THE INTEREST OF J.J.J., J.J.J., Jr., aka J.J., and J.J., Children


                       On Appeal from the 315th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-1438J


                                       ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination
case”).     The notice of appeal was filed September 9, 2013.          Appellant has
established indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a).
The reporter’s record was due within 10 days after the notice of appeal was filed.
See Tex. R. App. P. 35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). The trial court must direct the court
reporter to immediately commence the preparation of the reporter’s record and
must arrange for a substitute reporter, if necessary.        See Tex. R. App. P.
28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Angelia Singleton, the official (or substitute) court reporter, to file
the record in this appeal on or before October 11, 2013. If Angelia Singleton
does not timely file the record as ordered, the court will issue an order requiring
her to appear at a hearing to show cause why the record has not been timely filed
and why she should not be held in contempt of court for failing to file the record as
ordered. Contempt of court is punishable by a fine and/or confinement in jail.



                                  PER CURIAM